ORDER
A Petition for Review was timely filed herein by Respondent/Appellant Royce Birds Bill, (“Mr. Birds Bill”). An Order setting a briefing schedule was issued on June 18, 2012. A Motion for Leave to withdraw as counsel for Petitioner/Appel-lee Kathy Birds Bill, (“Ms. Birds Bill”), was filed by Lafon Copenhaver on November 2, 2012. The matter is fully briefed.
This matter concerns a request for child support filed by Ms. Birds Bill concerning the support of the children of her brother, Mr. Birds Bill. The original child support petition was filed against Mr. Birds Bill and the children’s mother, Michele Low Dog on October 2, 2008, while Mr. Birds Bill was serving a 60 month sentence in federal prison. Ms. Birds Bill cared for the children while their father was in custody. Mr. Birds Bill was released from federal custody in December 2010 but then placed back into custody in January 2011, where he remained until very recently.
On March 25, 2009, the Tribal Trial Court Ordered Mr. Bird Bill to pay Ms. *326Bird Bill two thousand dollars in temporary child support. A renewed Petition for child support was filed by Ms. Bird Bill in August 2011, indicating she had not received support from Mr. Birds Bill. Ms. Birds Bill sought $1250 per child per month in accordance with her beliefs about the extent of Mr. Birds Bill’s resources. Following a hearing on September 19, 2011, the Court Ordered Mr. Birds Bill to pay temporary child support in the amount of $400 per month per child to Mrs. Birds Bill until the matter was resolved. A hearing scheduled for January 2012 was continued at Mr. Birds Bill’s request. The matter was re-set for May 7, 2012.
The Tribal Trial Court conducted a hearing in this matter on May 7, 2012. Mr. Birds Bill was in federal custody and did not attend the hearing telephonically. On May 10, 2012, the Tribal Trial Court issued an Order requiring Mr. Birds Bill to pay the amount of $1250 per child per month to Ms. Birds Bill, for the time period beginning in October 2008, the date of the original Petition. Under the judgment, Mr. Birds Bill’s past obligation to Ms. Birds Bill is approximately $135,000.
Mr. Birds Bill attached to his Petition for Review a Memorandum from a Correctional Counselor of the federal correctional institution in which he was held on May 7, 2012. The memorandum indicates that unsuccessful efforts were made to contact the Tribal Trial Court the day of the hearing, but that the phone “rang repeatedly with no answer.” According to the memorandum, by the time the phone was answered, the hearing had ended.
Regardless of the reason for his inability to participate telephonically, Mr. Birds Bill is entitled to a hearing on the Petition by both Title VIII Civil Procedure and Title X Family Code. In view of the fact that he was not able to get through to the Tribal Trial Court, the day of the May 2012, hearing,
IT IS HEREBY ORDERED, that the May 10, 2012 Order is reversed and the matter is remanded to the Tribal Trial Court to conduct a hearing, upon notice to the parties, on the issues presented at the May 7, 2012.
IT IS FURTHER ORDERED that Ms. Copenhaver’s Motion for Leave to Withdraw as counsel is granted.